Citation Nr: 1027811	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
of service connection for hearing loss.  

2.  Whether there is new and material evidence to reopen a claim 
of service connection for a skin disorder.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Lawrence Levin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to March 1973.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in April 2010.  The hearing transcript has been associated 
with the claims file.

The issues of increased ratings for migraine headaches and 
posttraumatic stress disorder and the issue of clear and 
unmistakable error (CUE) in the January 1982 decision have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The application to reopen the claim of service connection for 
hearing loss and the issue of service connection for a skin 
disorder, having been opened herein, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   A claim of service connection for a skin disorder was denied 
in January 1982.  The decision was not appealed.  

2.  Evidence presented since the January 1982 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for a skin disorder.

3.  Tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1.  The January 1982 decision by the RO that denied the claim of 
service connection for a skin disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2009). 

2.  New and material evidence sufficient to reopen the claim for 
service connection for a skin disorder has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for tinnitus have been 
met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of service connection for tinnitus, as 
the decision below grants service connection, there is no further 
need to discuss compliance with the duties to notify and assist.  

With respect to the application to reopen, as the decision below 
resolves the issue of whether new and material evidence has been 
submitted in the Veteran's favor, the duty to notify and assist 
has been met to the extent necessary to reopen the claim, such 
that any deficiency in this regard is harmless error.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

New and Material

In September 1981, the Veteran filed a claim of service 
connection for a skin condition.  The claim was subsequently 
denied by the RO in an unappealed January 1982 decision.

In March 1985, the Veteran filed another claim of service 
connection for a skin disorder.  In a September 1985 letter, the 
RO informed the Veteran that service connection for a skin 
condition was previously denied in a January 1982 decision, that 
the January 1982 decision was final, and that new and material 
evidence was needed for the claim to be reopened.  The letter 
also informed the Veteran that "until [the RO] received such 
evidence, [it] could take no further action" on the claim.  No 
response was received.   

In February 2007, the Veteran filed the claim of service 
connection for a skin disorder which is currently on appeal.  

After review of the evidence, the Board finds that the January 
1982 decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The 
Board also finds that the Veteran abandoned the March 1985 claim 
based on his failure to submit evidence or arguments that could 
suggest an intent to continue the claim.  38 C.F.R. § 3.158.  
Thus, the Board finds that the February 2007 claim is the only 
claim pending.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The January 1982 decision denied service connection for a skin 
condition because, although the evidence reflected treatment for 
acne vulgaris and active sebaceous cysts during service, there 
was no evidence of a skin condition after service.  Evidence 
considered at the time of the January 1982 decision included the 
service treatment and separation examination records, a June 1973 
VA examination record, and an October 1981 Agent Orange registry 
examination record.  

Evidence received in conjunction with the application to reopen 
includes medical records reflecting treatment for sebaceous cysts 
and comedones on the face and a diagnosis of Favre-Racouchot's 
Disease.  See July 2004 Tomedi treatment record; September 2008 
and May 2010 VA treatment records.  It also includes a VA 
dermatologist's determination that it "could be stated" that 
the Favre-Racouchot's Disease is likely a result of service in 
Vietnam.  See May and June 2010 VA treatment records.  This 
evidence is both "new" and "material," in that it was 
previously unseen, it relates to an unestablished fact necessary 
to substantiate the claim; that is, the existence of a skin 
disorder due to service, and it raises a reasonable possibility 
of substantiating the claim.  Thus, the claim is reopened, and, 
to this extent only, the appeal is granted.  As will be discussed 
in the Remand portion of this decision, further development is 
required prior to the Board's adjudication of the merits of the 
Veteran's appeal.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his tinnitus is the result of in-
service noise exposure from exposure to firefights when serving 
as an assistant machine gunner.  The Board notes that the Veteran 
is competent to report the nature and circumstances of his 
service, to include a history of noise exposure from exposure to 
firefights, and the Board finds the history of in-service noise 
exposure credible and consistent with the duties reported in his 
service personnel records.  See 38 C.F.R. §§ 3.303(a), 
3.159(a)(2).  Thus, in-service noise exposure is conceded, and 
the remaining issue is whether the Veteran's tinnitus is related 
to his in-service noise exposure.  

Service treatment records reflect no complaints or findings of 
tinnitus, and the March 1973 separation examination record 
reports normal clinical findings for the ears and no history of 
tinnitus.  A June 1973 VA examination also reflects normal 
findings for the ears and no history of tinnitus.  The September 
1981 Agent Orange registry examination record does report a 
history of tinnitus in the left ear, which the record suggests 
had onset approximately eight to ten months earlier.  

A March 2007 VA audio examination record reflects the Veteran's 
history of constant ringing in both ears, which he reportedly 
first noticed during service.  The Veteran reported a history of 
in-service noise exposure from combat experience.  Per the 
examiner, the Veteran was "vague" about civilian occupational 
or recreational noise exposure, though he did admit to 
occupational exposure to "all sort of noise short of industrial 
noise but within question of hazardous noise levels to include 
construction and truck driving."  After examination, discussion 
with the Veteran, and review of the record, the VA examiner 
diagnosed the Veteran with tinnitus.  The examiner opined that it 
was not as likely as not that the Veteran's tinnitus was a result 
of service.  The examiner concluded that it was more likely that 
the tinnitus was due to civilian noise exposure, based in part on 
the evidence of normal hearing sensitivity in 1973 and 1983 and 
the lack of reference to tinnitus at discharge.  

Although the record includes a negative nexus opinion, the Board 
finds service connection is warranted.  The Veteran is competent 
to report that tinnitus was incurred in service and that it has 
existed from service to the present.  See 38 C.F.R. § 
3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  See 
also Jandreau, 492 F.3d at 1372 (the layperson may be competent 
to identify the condition where the condition is simple).  
Additionally, the Board finds the Veteran's history credible and 
corroborated by the evidence of in-service noise exposure and the 
history of tinnitus in 1981.  Based on the foregoing, and giving 
the benefit of the doubt to the Veteran, the Board finds that 
service connection is warranted.  


ORDER

New and material evidence having been received; the claim for 
service connection for a skin disorder is reopened and, to that 
extent only, the appeal is granted.

Service connection for tinnitus is granted.  


REMAND

Further development is needed.  At his April 2010 hearing, the 
Veteran reported the existence of outstanding medical evidence.  
As this evidence is potentially relevant to the matters on 
appeal, it should be obtained.  Ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim). 

Furthermore, review of the evidence reflects that the Veteran's 
representative has requested a copy of the claims file.  See 
April 2010 letter.  It is unclear whether any action has been 
taken on this privacy request, however.  The RO should clarify 
whether this privacy request has already responded to, and if 
not, should respond accordingly.  

Further development is also needed on the claim of service 
connection for a skin disorder.  The evidence documents in-
service treatment for acne vulgaris and sebaceous cysts and post-
service treatment for sebaceous cysts and Favre-Racouchot's 
Disease.  The evidence also reflects a VA dermatologist's 
determination that the Veteran's Favre-Racouchot's Disease 
"could have occurred while" the Veteran was in Vietnam and that 
it "could be stated" that the Favre-Racouchot's Disease is 
"likely a result of service in Vietnam."  Although these 
opinions were provided by a competent dermatologist, the Board 
finds that the opinions lack probative value due to the lack of a 
rationale and their speculative nature -- the dermatologist does 
not indicate that he believes the Veteran's condition is the 
result of service; rather, he merely indicates that it "could be 
stated."  Thus, the Board finds that another opinion is needed 
to determine whether the Veteran has a current skin disorder 
which onset in service or is causally related to service.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's 
representative's privacy request has been 
responded to.  If no response has been 
provided, take action as appropriate.   

2.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who have treated him for bilateral hearing 
loss or a skin disorder since February 
2007.  After securing any necessary 
releases, obtain any records.  Obtain all 
outstanding VA treatment records.  

3.  After completion of the foregoing, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of the 
reported skin condition.  The claims file 
should be made available to the examiner 
for review and such review should be 
acknowledged.  For any diagnosed skin 
disorder, the examiner should state whether 
it is at least as likely as not that the 
disorder onset in service or is causally 
related to service, to include in-service 
sun exposure.  A rationale for any 
opinion expressed should be provided, 
preferably with discussion of the 
Veteran and his spouse's histories of 
facial skin symptoms since service.  

4.  Thereafter, readjudicate the claim of 
service connection for a skin disorder and 
the application to reopen the claim of 
service connection for hearing loss.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


